Citation Nr: 0124418	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disabilities of the left shoulder, arm, and hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Throughout the pendency of this appeal, the claim of 
entitlement to service connection for disabilities of the 
left shoulder, arm, and hand has been adjudicated on a de 
novo basis.  However, review of the record shows that the RO 
initially denied service connection for phlebitis of the left 
arm and residuals of bilateral shoulder injuries in May 1970, 
and that the veteran did not perfect an appeal therefrom.  
The veteran's claim therefore became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1970), now codified as 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.1103 
(2001); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  
Accordingly, the issue on appeal is as stated on the title 
page.


REMAND

The veteran seeks to reopen the claim of entitlement to 
service connection for disabilities of the left shoulder, 
arm, and hand, and seeks increased ratings for his right and 
left knee disabilities, as well as his PTSD.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA issued regulations to implement the VCAA 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand of the issues on appeal is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA and the amended 
regulations, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and amended regulations.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Regarding the PTSD claim, the veteran maintains that his PTSD 
symptoms are productive of more social and occupational 
impairment than contemplated by the currently assigned 30 
percent rating.  VA medical reports dated from 1998 to 1999 
show continued treatment for PTSD and that the veteran's 
Global Assessment Functioning (GAF) score ranges from 45 to 
68.  On VA PTSD examination in April 1999, the assessment 
included Axis I: PTSD, chronic, severe; recurrent and chronic 
depression, currently depressed; panic disorder with 
agoraphobia; possible history of alcohol dependence, 
currently active; heavy caffeine use; and chronic pain 
syndrome.  A GAF score of 30, best GAF last year estimated at 
50 was noted on Axis V.  

The examiner then opined that at the time of the interview, 
he estimated the veteran's GAF at 30 indicating very serious 
impairment in judgment, communication, and an inability to 
function in mostly all areas.  He reported that the veteran 
isolated himself and drank himself into a stupor to self 
medicate his panic attacks, flashbacks, and nightmares, which 
he experienced on a daily basis.  The examiner added that he 
did not hospitalize the veteran because he denied current 
plans to hurt himself or others and promised him that he 
would seek immediate treatment.  The examiner then stated 
that when the veteran's symptoms were less fulminant, the 
veteran functioned with serious symptoms and a GAF of 50.  
The examiner attributed all of the veteran's psychiatric 
disabilities to his service-connected PTSD.  The examiner 
also noted that the veteran's claims file was not available 
for review. 

Given the reported varying levels of the veteran's PTSD and 
the unavailability of his claims file for review by the 
examiner in April 1999, the Board finds that another VA 
examination is needed to adequately evaluate the severity of 
the veteran's PTSD.  38 C.F.R. § 4.2 (2001).

Regarding the right and left knee disabilities, the veteran's 
complaints on appeal include symptoms of pain, weakness, and 
instability.  It is noted that VA examinations were conducted 
in January 1999 and April 1999, and that the January 1999 VA 
examination report notes medial laxity of the left knee.  
However, the Board also notes that not one of the VA 
examination reports indicates whether anterior or posterior 
drawer's, McMurray's, Lachman's, or any other objective 
testing was accomplished.  If an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  Additionally, VA medical reports 
thereafter, particularly an August 1999 clinical report, note 
that the veteran complained of increased knee pain and 
generalized weakness of the knees.  Thus, additional 
development for these claims is needed.

As previously noted, throughout the pendency of this appeal, 
the claim of entitlement to service connection for 
disabilities of the left shoulder, arm, and hand has been 
adjudicated on a de novo basis, but review of the record 
shows that the claim became final in 1970.  In May 1999 the 
RO denied the claim on the merits, and in July 1999 it issued 
to the veteran a statement of the case informing him of 
applicable law and regulations pursuant to a merits review.  
In light of the foregoing, the Board finds that the claim 
should be adjudicated on a finality basis, and that the 
veteran should be apprised of applicable law and regulations, 
and provided a statement of reasons and bases associated with 
that determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should contact the veteran, via 
his representative, and request that he 
provide the names, addresses and dates of 
treatment of all VA and non-VA providers 
of medical treatment and/or evaluation for 
his PTSD, bilateral knee disorder, and 
disabilities of the left shoulder, arm, 
and hand.  All identified providers should 
be requested to provide a copy of such 
treatment reports, not already of record.  
Any authorization necessary for the 
release of such documents should be 
obtained from the veteran.

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review prior to examination 
of the veteran.  After reviewing the 
claims folder, the examiner should 
indicate in a report that he or she has 
reviewed the claims folder and pertinent 
records.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability.  The 
examiner should specify the presence of 
any other psychiatric disorder(s) other 
than PTSD, and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  All conclusions 
reached should be discussed in 
conjunction with the VA examiner's 
assessment recorded in April 1999. 

4.  The RO should arrange for an 
examination of the veteran by a VA 
orthopedist for the purpose of 
ascertaining the nature and extent of 
severity of the bilateral knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
and the examination report must be noted 
in this regard.  Any further indicated 
special studies should be conducted and 
all findings should be reported in 
detail.  The range of motion of the 
affected joints should be recorded, and 
the examiner should comment on the normal 
range of motion for the joint.  

The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment, 
including whether the disorders cause 
weakened movement, excess fatigability, 
or incoordination, and if so, the 
examiner should comment on the severity 
of this symptomatology, its effect on 
range of motion, and the ability of the 
veteran to perform average employment 
(without consideration of age).  With 
respect to the veteran's subjective 
complaints of pain, the examiner should 
comment specifically on whether pain is 
visibly manifested on movement of the 
joint and the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  The examiner, to 
the extent possible, should comment on 
the veteran's complaints of pain and 
provide an opinion regarding the degree 
to which the pain claimed by the veteran 
could limit functional ability, including 
during any flare-ups or when the joint is 
used repeatedly over a period of time.

5.  After completing any additional 
development deemed appropriate, e.g., 
obtaining a VA medical opinion associated 
with the etiology of the veteran's 
disabilities of the left shoulder, arm, 
and hand, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for disabilities of the left 
shoulder, arm, and hand.  The RO also 
should readjudicate the issues of 
entitlement to an initial rating in 
excess of 30 percent for PTSD, and 
entitlement to increased ratings for the 
veteran's right and left knee 
disabilities, each separately rated as 10 
percent disabling.  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a SSOC, 
which contains notice of all relevant 
actions taken on the claims for benefit, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the claims either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2001).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).




